Citation Nr: 1714677	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for right knee injury residuals, status-post medial meniscectomy, prior to November 4, 2015.

2. Entitlement to an evaluation in excess of 30 percent for postoperative residuals of a total right knee replacement, from January 1, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By way of procedural history, the Veteran filed a claim of entitlement to an increased rating for residuals of a right knee injury in August 2007.  In December 2007, the RO denied his claim, and continued the 20 percent rating.  The Veteran subsequently perfected this appeal.  During the pendency of the appeal, the Veteran underwent a right total knee replacement.  In December 2015, in accordance with 38 C.F.R. §§ 4.29 and 4.71a, VA assigned a 100 percent rating from November 4, 2015 and a 30 percent rating from January 1, 2017.

In April 2016, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

The Board construes the Veteran's appeal to contend that a rating in excess of 30 percent is warranted for the period after January 1, 2017. In its December 2007 rating decision, the RO denied the Veteran's claim for an increased disability rating and continued a 20 percent evaluation. A 30 percent rating was granted in a December 2015 rating decision. The Veteran has not withdrawn his claim for an increased rating.  AB v. Brown, 6 Vet.App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Although not raised by the Veteran, the Board has also considered the issue of entitlement to a separate 10 percent rating prior to November 4, 2015, based on the presence of arthritis in the right knee joint and noncompensable limitation of motion of that joint, and found that such rating is warranted.  See VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); 38 C.F.R. §§ 4.14., 4.71a, Diagnostic Codes 5003, 5257 (2016).

The issues of entitlement to service connection for left knee and low back disorders, both secondary to the right knee disorder, were raised in a January 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an evaluation in excess of 30 percent for postoperative residuals of a total right knee replacement, from January 1, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 4, 2015, the Veteran's right knee disability was not manifested by ankylosis, severe recurrent subluxation or lateral instability, malunion of the tibia and fibula with marked knee or ankle disability, or nonunion of the tibia and fibula with loose motion, requiring a brace, and his range of motion during this period was, at worst, 80 degrees of flexion and 5 degrees of extension.  

2.  Prior to November 4, 2015, the Veteran's right knee disorder was manifested by competent evidence of arthritis and a painful limitation of motion.



CONCLUSIONS OF LAW

1. For the period prior to November 4, 2015, the criteria for a separate rating of 10 percent, but no higher, for right knee arthritis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

2. Prior to November 4, 2015, the criteria for a rating greater than 20 percent for residuals of a right knee injury were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a correspondence dated September 2007 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  An October 2008 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.

The Board acknowledges that under Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disability should include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Although these specific tests were not performed at the VA examinations conducted during the appeal period currently being decided, the Veteran underwent total knee replacement surgery in November 2015, and further physical examination would not be relevant to the evaluation of his disability prior to that date.  The Board therefore finds that the VA examinations of record are adequate to decide the stage prior to November 4, 2015.

Lastly, during the April 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 (2016).  

Right Knee Injury, Prior to November 4, 2015

Prior to November 4, 2015, the Veteran claims that his residuals of a right knee injury were far worse in severity than that reflected in the assigned 20 percent disability rating.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal. 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's residuals of a right knee injury were service connected effective in August 1987. Save for periods where he was awarded convalescence benefits under 38 C.F.R. § 4.30 (2016), prior to November 4, 2015, this disorder was evaluated as 20 percent disabling since February 1992 under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and a 30 percent rating is awarded where there is evidence of severe recurrent subluxation or lateral instability. 

The Veteran underwent three separate VA examinations with regard to his right knee, but all were negative for evidence of subluxation or instability aside from the Veteran's lay reports. At an October 2007 VA examination the Veteran reported pain, weakness, swelling, stiffness, instability and fatigability. Physical examination revealed an active range of motion from 0 to 120 degrees with no additional limitation after repetition and no pain with motion. The examiner diagnosed degenerative joint disease in the right knee.   

At a VA examination in January 2010, the Veteran reported instability, and that the knee gave out on him.  The examiner reported that no instability was present and the impression was mild degenerative changes. The examiner noted pain at 80 degrees range of motion, but stated that the Veteran demonstrated a range of right knee motion from 0 to 110 degrees actively and passively.  

At the most recent VA compensation examination in August 2015, the examiner found no ankylosis, no history of recurrent subluxation or lateral instability and no patellar dislocation or other tibial and/or fibular impairment.  The examiner went on to note that stability testing had been performed and that anterior, posterior, medial and lateral stability were normal. The examiner noted a range of motion from 0 to 120 degrees out of 140.  The examiner found no functional loss due to this limitation of motion. 

A review of the Veteran's VA treatment records from August 1991 to April 2013 reveals meniscal degeneration, reports of knee pain, stiffness, swelling, and locking, but little medical evidence of subluxation or instability.  In a VA treatment record dated November 2006, the Veteran reported right knee locking, occasional stiffness and marked swelling, but no buckling or instability.  In a January 2007 treatment note, the Veteran again reported right knee locking, where he would need to shake the leg to get it to move.  A September 2007 entry notes ongoing pain but reported that the Veteran's ligaments were stable. 

VA treatment records from September 2008 note severe arthritic change with the Veteran reporting a locking sensation, and that hyperflexion of the knee causes a catching sensation and occasional inability to straighten the knee.  The physician noted "about a 1+ laxity with anterior drawer, equal to the opposite knee."  That physician suggested an evaluation of the remnant of the posterior medial meniscus for subluxation and instability, and opined that such subluxation and instability caused the "locking" symptoms described by the Veteran. Subsequently the same physician performed a September 2008 orthoscopy and noted that the lateral meniscus was not hypermobile.  There was severe chondromalacia.

In sum, the VA examinations and treatment records pertaining to the period prior to November 4, 2015 do not show severe recurrent subluxation or lateral laxity in the Veteran's right knee. Indeed, no record characterized any laxity or instability as "severe." 

The Veteran has submitted private treatment records which also fail to support the claimed increased rating for the period on appeal. A note from December 1991 diagnosed lateral subluxation of the patella, found during an arthroscopy performed on the right knee, and notes that corrective procedures were undertaken with regard to that condition. A later arthroscopy report from July 2011 is silent as to any subluxation, and neither operative report found joint instability.

The Board further finds that the lay assertions of record do not support the Veteran's claim for increased rating under Diagnostic Code 5257 during the pertinent period. The appellant is competent to report his own observations with regard to right knee pain and weakness. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board also acknowledges the Veteran has reported knee instability. Specifically, at his April 2016 Board hearing the Veteran reported his knee dislocated on multiple occasions since 2008.  However, the Veteran was unable to provide an approximate number of instances or frequency of the reported dislocations. Moreover, the Veteran reported that he never sought treatment or visited the emergency room for any such dislocation. The record is likewise silent for any instances of treatment for a dislocation or fall relating to instability of the right knee. 

In his October 2008 Notice of Disagreement, the Veteran characterized his knee problems as "severe," but did not specify which symptoms were severe. Thus, while the Board acknowledges the Veteran's statements regarding his claim of knee dislocations, the Board assigns low probative weight to those statements.  Simply put, the Board finds the competent medical evidence offered by trained clinicians to be of greater probative value as to the nature and extent of any subluxation or instability.  Hence, weighing the lay testimony against the medical evidence of record, the Board finds that the totality of the evidence preponderates against a finding that any claimed recurrent subluxation or lateral instability during the period on appeal was "severe."  Therefore, a rating in excess of 20 percent for right knee injury residuals, for the period on appeal, is not warranted  under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Given, however, that the Veteran's service connected disorder includes arthritis the appellant may also be rated based on limitation of motion.  Diagnostic Codes 5256, 5260, and 5261 pertain to functional limitation of the knee. 38 C.F.R. § 4.71a. VA regulations set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).  Limitation of extension of the leg is evaluated in part as follows extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Limitation of flexion of the leg is evaluated in part as follows: flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The Veteran is documented to have arthritis in the right knee as early as August 1991.  A reduced range of motion is documented in October 2007, at 120 degrees. A September 2008 note found a 5 to 95 degree range of motion.  In January 2010, a VA treatment record notes a range of motion to 110 degrees with pain at 80 degrees. Therefore, while the range of motion shown does not warrant a compensable rating under either Diagnostic Code 5260 or 5261, the Board finds that a separate 10 percent rating is warranted based on the presence of arthritis in the right knee joint and noncompensable limitation of motion of that joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The evidence does not, however, indicate that a rating any higher than 10 percent for limitation of motion of the right knee is warranted.  To warrant a compensable rating for limitation of motion of the right knee under Diagnostic Codes 5260 or 5261, the Veteran would have to demonstrate flexion limited to 45 degrees or extension limited to 10 degrees. 38 C.F.R. § 4.71a.  The Veteran's right knee flexion has not at any time been clinically observed to be less than 80 degrees and his right knee extension has not been found to be limited to more than 5 degrees, including after repetitive motion.

The Board has considered the Veteran's statements regarding his knee symptoms. The Veteran is competent to report observable symptoms such as knee pain on motion. See Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson he is not competent to identify a specific level of knee disability according to the appropriate diagnostic code. Competent evidence concerning the nature and extent of the Veteran's service-connected left knee disability has been provided by VA medical professionals who have examined him during the current appeal. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the only competent and probative evidence of record, and they are, therefore, accorded greater weight than any of the lay reports of increased symptomatology by the Veteran. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). Consequently, a rating in excess of 10 percent is not warranted.

Additionally, no higher rating may be granted under Diagnostic Codes 5256 (relating to ankylosis) or 5262 (relating to impairment of the tibia and fibula), or 5263 (relating to genu recurvatum) for the period on appeal. 38 C.F.R. § 4.71a.  No medical evidence of record demonstrates any degree of ankylosis in the right knee, and at the August 2015 VA examination the examiner noted no ankylosis of the right knee. Similarly, no competent evidence of record indicates that the Veteran suffered from any nonunion or malunion of the tibia and fibula. The Veteran's most recent examination in August 2015 indicated no evidence of patellar dislocation or other tibial or fibula impairment.  

The Board acknowledges that the Veteran wore a brace during the period on appeal, and that he reported at his hearing that the purpose of the brace was to prevent the tibia and fibula from grinding together. However, the Board finds that the Veteran is not competent to testify as to whether he suffered from malunion or nonunion of the joints, as the record reveals no evidence the Veteran holds the qualifications or expertise necessary to speak to that issue.  Jandreau, 492 F.3d 1372.  Therefore, the August 2015 VA examination more probative on this question. Additionally, no competent evidence of record suggests the Veteran has ever suffered from genu recurvatum, thus, consideration of an increased rating under Diagnostic Codes 5256, 5262 or 5263 is not warranted for the right knee. 

Finally, the Board finds that no increased rating can be granted under Diagnostic Codes 5258 and 5259, which pertain to disabilities of the knee where semilunar cartilage has been removed or dislocated. 38 C.F.R. § 4.71a.  A 10 percent rating is warranted under 5258 where such removal renders the affected knee symptomatic, while a 20 percent rating is warranted under 5259 in cases of frequent episodes of locking, pain and effusion into the joint. The Board acknowledges that the Veteran underwent multiple meniscectomies, starting in February 1982, and reports locking, pain and effusion.  As such, these criteria may be applicable in the instant case.  However, the Board finds that the existing 20 percent rating under 5257 was granted by analogy to encompass the symptomatology denoted under 5259. For these reasons, grant of a separate rating under 5259 would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.

While the Board acknowledges that the Veteran's condition may also be approximated under Diagnostic Code 5259 for dislocation of semilunar cartilage, the Board finds that moving the appellant to such Code would not yield a higher disability rating. In fact under such code, the Veteran's condition would be essentially restricted to a maximum of 20 percent, whereas his current rating may allow for a higher future rating if such evidence demonstrates a more severe condition is present.  As such, resolving reasonable doubt in the Veteran's favor, he shall remain rated under his current diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Based on the foregoing, the Board finds that a rating in excess of 20 percent for right knee injury residuals, post medial meniscectomy, prior to November 4, 2015 is not warranted.

Scarring

There is evidence that the Veteran has right knee scarring associated with multiple surgeries. The rating criteria for scars were revised during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received in August 2007, the 2008 amendments are not applicable in this appeal.

To warrant a compensable rating under the applicable criteria, a scar would need to be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (Diagnostic Code 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802); be superficial and unstable (Diagnostic Code 7803); be superficial and painful on demonstration (Diagnostic Code 7804); or cause some limitation of the function of the part affected (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2016). 

In this case, there is no evidence that any right knee scar is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches, or is unstable or painful. Hence, a separate compensable rating for a right knee scar is not warranted at any time during the claim period. Id. 

Other Considerations

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453  (2009).

As a final matter, the Board has considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual factors which render application of the schedule impractical"). 

Here, the evidence does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1).  The Veteran's primary symptom is that of knee pain, which causes limitation of function and decreased mobility. Specifically, he reports pain associated with driving, wearing his knee brace, and performing manual labor. Decreased mobility, including functional impairment caused by pain, are symptoms which are specifically contemplated by the rating criteria and the criteria enumerated in DeLuca, which have already been discussed and considered above. There is no evidence of any symptoms outside of the norm for this disability. There is no other evidence in the medical records of an exceptional or unusual clinical picture. 

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has he alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration has not been met, and the assigned schedular rating are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

Entitlement to a separate rating of 10 percent, but no higher, for right knee arthritis with limitation of motion is granted for the period prior to November 4, 2015, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for residuals of a right knee injury, status-post medial meniscectomy, prior to November 4, 2015, currently evaluated as 20 percent disabling, is denied.


REMAND

The Veteran most recently underwent a VA right knee examination in August 2015.  On review, the Board finds that the results of the August 2015 examination do not adequately reflect the Veteran's present physical condition.  To be adequate, an examination must take into account an accurate factual history of the claim.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). In November 2015, the Veteran underwent a right, total knee replacement. The Board notes that where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58. When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Here, objective evidence of record indicates that the Veteran's condition has changed.  Therefore, due to intervening treatment since the Veteran's most recent VA examination, the Board finds that a new examination is necessary in order to obtain an accurate and contemporaneous picture of the Veteran's present disability.

Based on the foregoing, a remand is required in order to obtain an adequate medical examination of the Veteran's right knee.  See Tucker v. Derwinski, 2 Vet.App. 201, 203 (1992).


Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability since November 2015 for which evidence has not previously been submitted.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination with an appropriate medical professional to address the current nature and severity of the Veteran's postoperative residuals of a total right knee replacement.  The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right knee.  As part of the physical examination, the examiner is specifically requested to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite joint, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner must indicate the degree at which such pain begins in the arc of motion.  A complete rationale for any opinion expressed must be provided.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, the AOJ must readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


